DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification as originally filed fails to disclose the B-type material lacks carbide and other unwanted internal structures as newly amended.
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the two parts" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (2011/0226201) in view of Larker (WO 2016/022054).

Johnson et al do not disclose iron and alloys adapted to achieve post-inoculation and in which the B-type material lacks carbide and other unwanted internal structures to avoid contraction of the B-type material.
Larker teaches the use of iron and alloys (page 2 lines 20-35) adapted to achieve post-inoculation, and in which the B-type material lacks carbide and other unwanted internal structures to avoid contraction of the B-type material (page 2 lines 20-35).
It would have been obvious to one having ordinary skill in the art to modify the device of Johnson et al to include iron and alloys and eliminate carbide as taught by Larker in order to increase strength and ductility properties.
Re claim 13, Johnson et al disclose the B-type molten material is iron (see ¶22), to be attached to the shaft (21) made by casting during the solidification process (the method of production is not germane to the patentability of the device itself, see MPEP 2113), and thus enable the correct fastening for torque transmission and longitudinal gripping (see ¶25).
Re claim 14, Johnson et al disclose the gripping means (132) having an internal bore with geometry consisting of a borehole (139) passed through a component (131), wherein, from said borehole, two steps (134 right, 134 left, see Fig 3A) are generated, starting from the center of the track and towards the outside of the track, one on each side and of a larger diameter, which will serve to give it mechanical grip in the longitudinal direction relative to a body of the camshaft (see Fig 3A).
Re claim 15, Johnson et al disclose at least one of the circumferences generated by the borehole and the steps (134 right, 134 left, see Fig 3A) is generated at least smaller diameter borehole (see Fig 3), where its horizontal central axis (see Fig 3) is tangent to the circumference generated by the steps (134 right, 134 left, see Fig 3A), wherein said borehole (139) serves to give it mechanical grip in the circumferential direction with respect to a body of the camshaft (see Fig 3).
Response to Arguments
Some further comments regarding the applicant’s remarks are deemed appropriate.
Applicant argues that the rejection of claims 12-15 should be withdrawn because claim 12 has been amended to recite “the main body comprises iron and alloys adapted to achieve post-inoculation and in which the B-type material lacks carbide and other unwanted internal structures to avoid contraction of the B-type material.”
The rejection of claim 12 now includes the reference Larker which teaches the use of iron and alloys (page 2 lines 20-35) adapted to achieve post-inoculation, and in which the B-type material lacks carbide and other unwanted internal structures to avoid contraction of the B-type material (page 2 lines 20-35), and therefore meets the limitation of the claims
Applicant’s remarks have been accorded due consideration, however they are not deemed fully persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656